Order filed December 22, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00153-CR
                                  ____________

                          BRENT JUSTICE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1385768

                                   ORDER

      The clerk’s record was filed June 15, 2016. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the indictment.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before January 6, 2017, containing the indictment.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM